TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00556-CR


Judy Lynn Rushing, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. CR4864, HONORABLE CHARLES J. HEARN, JUDGE PRESIDING



O R D E R
PER CURIAM
The motion to substitute Mr. Tim Inman as appellant's attorney on appeal is granted. 
The motion for extension of time to file appellant's brief is granted.  Mr. Tim Inman is ordered to
tender a brief in this cause no later than May 21, 2002.  No further extension of time will be granted.
It is ordered March 22, 2002. 

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish